NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                       __________

                                       No. 15-2322
                                       __________

                            UNITED STATES OF AMERICA

                                             v.

                                   DANIEL DELOIR,
                                                Appellant
                                     __________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                        (D.C. Criminal No. 4-14-cr-00060-001)
                      District Judge: Honorable Matthew W. Brann
                                       __________

                       Submitted Under Third Circuit LAR 34.1(a)
                                  November 20, 2015

          BEFORE: AMBRO, HARDIMAN, and NYGAARD, Circuit Judges


                             (Opinion Filed: June 23, 2016)

                                       __________

                                        OPINION*
                                       __________

NYGAARD, Circuit Judge.



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
         Daniel Deloir appeals the $500 fine imposed by the District Court for his

conviction on a plea of guilty to possession of contraband by an inmate.1 18 U.S.C.

§1791(a)(2). Deloir contends that the District Court failed to make adequate factual

findings regarding his ability to pay. We will affirm.

         This opinion does not have any precedential value. Therefore, our discussion of

the case is limited to covering only what is necessary to explain our decision to the

parties. We give plenary review to the sufficiency of the district court’s findings. We

review the district court’s findings about the defendant’s ability to pay for clear error.

United States v. Seale, 20 F.3d 1279, 1284 (3d Cir. 1994).

         At his sentencing hearing, the District Court determined that Deloir has the ability

to pay, and it imposed a below-Guidelines fine of $500.2 Deloir objected, noting that he

does not have any significant assets and does not have the ability to work because he is

housed in the Special Management Unit. The District Court overruled the objection,

expressing confidence that Deloir would “get better” (App. 167) and would be able to

pay the fine. Deloir filed a timely appeal.

         “The court shall impose a fine in all cases, except where the defendant establishes

that he is unable to pay and is not likely to become able to pay any fine.” U.S.S.G. §

5e1.2(a) (2014). Where the defendant presents such evidence the district court is

required to make findings on the defendant’s ability to pay. United States v. Kadonsky,

1
    Deloir does not appeal the District Court’s sentence of 24 months’ imprisonment.
2
 Deloir had an offense level of 13 and a criminal history of IV. The advisory range was
$3,000 to $30,000. U.S. Sentencing Guidelines Manual § 5e1.2(A) (U.S. Sentencing
Comm’n 2014).
                                               2
242 F.3d 516, 519 (3d Cir. 2001). The court may look to the possibility of future income

to make its determination. Seale, 20 F.3d at 1284. “Where the court has created enough

of a factual record that it is clear that it considered a defendant’s ability to pay, its

findings may be deemed adequate.” Id.

       The transcript shows that the District Court reviewed and adopted, without

objection, the factual findings of the presentence report, which included information on

Deloir’s financial assets and job skills. The transcript also makes evident that,

throughout the hearing, a great deal of the District Court’s attention was devoted to

Deloir’s situation in the Special Management Unit. The District Court discussed moving

Deloir to another facility to serve the remainder of his sentence, and it included its

recommendation to do so in its judgment. Finally, it imposed a fine well below the

Guidelines range. This is the context for the District Court’s deliberation of Deloir’s

objection to its ruling that he has the ability to pay a fine. All of this convinces us that

when the District Court expressed confidence that Deloir was going to “get better” (App.

167), and that he would be able to pay his fine, it did so based on a well-developed

factual record, and after giving ample consideration to Deloir’s circumstances and

capabilities—past, present, and future.

       For these reasons, we will affirm the order of the District Court.




                                                3